     Case 2:20-cv-02174-CJB-DPC Document 23 Filed 11/20/20 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA



 JESSIE SIMMONS                                           CIVIL ACTION


 VERSUS                                                   NO: 20-2174


 CARDINAL HEALTH, INC., et al                             SECTION: “J”(2)

                             ORDER AND REASONS

      Before the Court is a Motion to Dismiss (Rec. Doc. 9) filed by Defendants,

Cardinal Health 200, LLC and Cardinal Health, Inc (collectively “Cardinal Health”).

Plaintiff, Jessie Simmons, opposes the motion. (Rec. Doc. 15). Defendants filed a reply

(Rec. Doc. 22). Having considered the motion and legal memoranda, the record, and

the applicable law, the Court finds that the motion should be GRANTED in part

and DENIED in part.

                     FACTS AND PROCEDURAL HISTORY

      Defendants in this case designed, manufactured, tested, marketed, promoted,

and sold a high viscosity bone cement known as Cardinal Health Arthroplasty Bone

Cement (hereinafter “Cardinal HV”), which was intended to be used in total knee

arthroplasties. The bone cement is used to attach artificial knee joints to the femur

and tibia. Bone cement may be low, medium, or high viscosity, but all three types of

bone cements have the same intended use and are used interchangeably.

      On February 28, 2018, Plaintiff received a total knee arthroplasty in which

Cardinal HV was used. Plaintiff alleges that he was forced to undergo a revision


                                          1
     Case 2:20-cv-02174-CJB-DPC Document 23 Filed 11/20/20 Page 2 of 10




surgery on August 7, 2019 due to the defectiveness of Defendants’ Cardinal HV.

Specifically, Plaintiff alleges that Defendants’ Cardinal HV failed due to mechanical

loosening. Plaintiff also alleges that high viscosity bone cements, such as Cardinal

HV, have been proven worse than lower viscosity bone cements because they fail more

often and have an increased risk of mechanical loosing.

       On August 4, 2020, Plaintiff filed the present action against Defendants,

primarily alleging that Defendants violated the Louisiana Products Liability Act

(“LPLA”) due to a design defect, construction or composition defect, and breach of

express warranty. Plaintiff also alleges that Defendants breached the warranty

against redhibitory defects. In response, Defendants filed the instant motion to

dismiss.

                                 LEGAL STANDARD

       Under the Federal Rules of Civil Procedure, a complaint must contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). The complaint must “give the defendant fair notice of what the

claim is and the grounds upon which it rests.” Dura Pharm., Inc. v. Broudo, 544 U.S.

336, 346 (2005) (internal citations omitted). The allegations “must be simple, concise,

and direct.” Fed. R. Civ. P. 8(d)(1).

       “Under Rule 12(b)(6), a claim may be dismissed when a plaintiff fails to allege

any set of facts in support of his claim which would entitle him to relief.” Taylor v.

Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (citing McConathy v. Dr.

Pepper/Seven Up Corp., 131 F.3d 558, 561 (5th Cir. 1998)). To survive a Rule 12(b)(6)



                                          2
        Case 2:20-cv-02174-CJB-DPC Document 23 Filed 11/20/20 Page 3 of 10




motion to dismiss, the plaintiff must plead enough facts to “state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible when the

plaintiff pleads facts that allow the court to “draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. A court must accept all well-

pleaded facts as true and must draw all reasonable inferences in favor of the plaintiff.

Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009); Baker v. Putnal,

75 F.3d 190, 196 (5th Cir. 1996). The court is not, however, bound to accept as true

legal conclusions couched as factual allegations. Iqbal, 556 U.S. at 678. “[C]onclusory

allegations or legal conclusions masquerading as factual conclusions will not suffice

to prevent a motion to dismiss.” Taylor, 296 F.3d at 378.

                                    DISCUSSION

   I.       D ESIGN D EFECT

         First, Defendants argue that Plaintiff failed to state a design defect claim

because Plaintiff did not allege the existence of an alternative design. After

establishing that a product caused damage through a reasonably anticipated use, a

plaintiff alleging a design defect must prove: “(1) there existed an alternative design

that was capable of preventing the claimant's damage, and (2) the risk avoided by the

alternative design outweighed the burden of its adoption by the manufacturer and

any adverse effect the alternative design would have on the product's utility.”

Marable v. Empire Truck Sales of Louisiana, LLC, 2016-0876 (La. App. 4 Cir.

6/23/17), 221 So. 3d 880, 895 (citing LA. REV. STAT. § 9:2800.56).



                                           3
     Case 2:20-cv-02174-CJB-DPC Document 23 Filed 11/20/20 Page 4 of 10




      In this case, Plaintiff alleges that a low or medium viscosity bone cement is a

safer reasonable alternative design to high viscosity bone cement. (Rec. Doc. 1, at

¶26-29). Specifically, Plaintiff alleges that lower viscosity bone cement designs are

safer than Cardinal HV because Cardinal HV suffers from “significantly increased

variations in application and setting times.” (Rec. Doc. 1, at ¶37). In support of

Plaintiff’s allegations, Plaintiff argues that the Orthopaedic Research Society and

Journal of Arthroplasty have published research showing that high viscosity bone

cement is less effective than lower viscosity bone cement, due to increased risk of

failure. (Rec. Doc. 1, at ¶¶ 26-27). In their motion to dismiss, Defendants argue that

low or medium viscosity bone cements are not an alternative design to high viscosity

bone cements, but instead, they are an entirely different product. (Rec. Doc. 9, at p.

5). Thus, this argument turns on where the line is drawn between an alternative

design of a product and an entirely different product.

      In support of their argument, Defendants cite Theriot v. Danek Medical, Inc.,

where the Fifth Circuit Court of Appeals examined this issue with regards to the use

of pedicle screws for biomechanical stability. 168 F.3d 253, 255 (5th Cir. 1999). In

that case, the plaintiff raised two separate arguments. Id. at 255-56. First, the

plaintiff argued that all pedicle screws were an alternative design to other classes of

product that provide biomechanical stability, “such as external neck braces or

internal systems that use hooks or wires.” Id. at 255. The Fifth Circuit rejected this

argument, holding that this was an issue with the physician’s choice of treatment,

rather than the design of the product. Id. In the alternative, the plaintiff also argued



                                           4
     Case 2:20-cv-02174-CJB-DPC Document 23 Filed 11/20/20 Page 5 of 10




that there were alternative pedicle screw designs that would have prevented his

injury. Id. Although the Fifth Circuit rejected this argument because it had not been

raised to the district court, the Fifth Circuit noted that an alternative pedicle screw

design may have existed that supported the plaintiff’s claim. Id. In summary, the

Fifth Circuit in Theriot held that different types of products that perform the same

function are not alternative designs, but instead, alternative designs are variations

in the characteristics of a single type of product. Id. at 255-56.

         In this case, Plaintiff does not allege that alternatives with the same function

could have achieved the same result as bone cements. Instead, Plaintiff argues that

a bone cement with a less viscous design would have prevented his injury, which is a

characteristic of the bone cement, not an entirely different product. Thus, Plaintiff

has sufficiently alleged that lower viscosity bone cements are an alternative design

to high viscosity bone cements. Since Plaintiff alleges that lower viscosity designs are

a reasonable alternative design with lower risk of mechanical loosening, the Court

finds the Complaint plausibly states a design defect claim under the LPLA.

   II.      CONSTRUCTION OR COMPOSITION D EFECT

         Next, Defendants argue that Plaintiff’s construction or composition defect

claim should be dismissed. To survive this motion, Plaintiff must have plausibly

alleged Defendants’ specification or performance standards for Cardinal HV and “how

the product in question materially deviated from those standards so as to render it

unreasonably dangerous.” Lyles v. Medtronic Sofamor Danek, USA, Inc., 871 F.3d

305, 311 (5th Cir. 2013). The Complaint asserts that Cardinal HV has “significantly



                                            5
     Case 2:20-cv-02174-CJB-DPC Document 23 Filed 11/20/20 Page 6 of 10




increased variations in application and setting times,” which Plaintiff submits should

be sufficient to state a claim for a construction or composition defect. (Rec. Doc. 1, at

¶37). However, this quote is prefaced by a comparison to the design used for a

competing bone cement known as Palacos, which tends to prove Defendants’ assertion

that this quote was in reference to a potential design defect, not a construction or

composition defect. (Rec. Doc. 1, at ¶37). In addition, this conclusory reference does

not specify the specifications or performance standard of Cardinal HV, nor does it

establish how or why the product deviated from those standards. Thus, the Court

finds that Plaintiff did not adequately plead a construction or composition defect

claim.

         However, courts in this circuit are “mindful that much of the evidence in

pharmaceutical products liability cases may be in the defendant's possession, and

thus, without the benefit of discovery, stating more specific allegations may be nearly

impossible at this stage.” Lahaye v. AstraZeneca Pharm. LP, No. CIV.A. 14-00111,

2015 WL 1935947, at *5 (M.D. La. Apr. 28, 2015). The Court agrees with Plaintiff

that it would be nearly impossible to adequately plead a construction or composition

defect claim in this case without first conducting discovery regarding the

specifications and performance standards of Cardinal HV. Therefore, the Court finds

that Plaintiff’s construction or composition defect claim should be dismissed without

prejudice, so it may be realleged if new evidence supporting this claim is found during

discovery.

   III.     BREACH OF EXPRESS WARRANTY



                                           6
     Case 2:20-cv-02174-CJB-DPC Document 23 Filed 11/20/20 Page 7 of 10




      Third, Defendants argue that Plaintiff’s breach of express warranty claim

should be dismissed. To state a claim for breach of express warranty under the LPLA,

a plaintiff must plead that: “(1) there was an express warranty made by the

manufacturer about the product; (2) the express warranty induced the plaintiff to use

the product; and (3) the plaintiff’s damage was proximately caused because the

express warranty was untrue.” Parra v. Coloplast Corp., No. 16-14696, 2017 WL

24794, at *4 (E.D. La. Jan. 3, 2017) (citing LA. REV. STAT. § 2:2800.58).

      Plaintiff alleges that the following representations by Cardinal Health are

express warranties:

      (1) that the Cardinal HV Bone Cements are a safe and effective bone
          cement, with safety and efficiency features similar to other bone
          cements (Rec. Doc. 1, at ¶ 104);

      (2) that Cardinal HV “provides the mechanical and fatigue strength to
          meet surgeons’ needs. A short waiting time and a long working time
          offer surgeons flexibility during introduction and positioning of the
          implant” (Rec. Doc. 1, at ¶ 35);

      (3) that Cardinal HV is similar to Palacos, another HV cement, and has
          “[s]imilar handling properties to Palacos® R and Palacos® R+G.”
          (Rec. Doc. 1, at ¶ 36);

      (4) that Cardinal HV provides the speed and rapid mixing times of high-
          viscosity cement, while also marketing, promoting, and representing
          that Cardinal HV was as strong, safe, and effective as Palacos or non-
          HV cements (Rec. Doc. 1, at ¶ 38).

However, “[a] general opinion about or general praise of a product” is not an express

warranty. LA. REV. STAT. § 9:2800.53(6). Further, a representation that a product is

“safe” is considered general praise of a product, and thus, is not an express warranty.

Pierre v. Medtronic, Inc., No. CV 17-12196, 2018 WL 1911829, at *5 (E.D. La. Apr.



                                           7
       Case 2:20-cv-02174-CJB-DPC Document 23 Filed 11/20/20 Page 8 of 10




23, 2018) (citing Doe v. AstraZeneca Pharm. LP, No. 15-438, 2015 WL 4661814, at *4

(E.D. La. Aug. 5, 2015); Corley v. Stryker Corp., No. 13-2571, 2014 WL 3375596, at *5

(W.D. La. May 27, 2014)). In addition, representations made to market a product are

not     generally   considered   express   warranties.    Robertson    v.   AstraZeneca

Pharmeceuticals, LP, No. CIV.A. 15-438, 2015 WL 5823326, at *5 (E.D. La. Oct. 6,

2015) (citing Becnel v. Mercedes–Benz USA, LLC, No. 14–0003, 2014 WL 4450431, at

*4 (E.D. La. Sept. 10, 2014).

        The Court agrees with Defendants that representations (1) and (4) are general

opinions regarding the safety of the product due to their lack of specificity. Thus,

these two representations are not express warranties. On the other hand,

representation (2) is not a general opinion; rather, it contains specific descriptions of

the products qualities, such as the product’s “mechanical and fatigue strength.”

Similarly, representation (3) is also not a general opinion because it specifically

describes the handling properties of Cardinal HV by comparing it to the handling

properties of Palacos bone cements. However, the Complaint does not specifically

allege whether Plaintiff or Plaintiff’s physician heard these representations prior to

Plaintiff’s surgery, nor does it allege that they were induced into using Cardinal HV

by these representations. Therefore, Plaintiff has failed to state a claim for breach of

express warranty, and this claim should be dismissed.

      IV.   MISCELLANEOUS RELIEF

        Finally, Defendants seek to dismiss: (1) any claims preempted by the LPLA;

(2) any claims for personal injury damages under Plaintiff’s claim for breach of the



                                           8
     Case 2:20-cv-02174-CJB-DPC Document 23 Filed 11/20/20 Page 9 of 10




warranty against redhibitory defects; (3) any claims for attorney’s fees outside of

those permitted to recover pure economic loss in redhibition; and (4) any claims for

punitive damages. Plaintiff responds by asserting that the Complaint does not list

any claims preempted by the LPLA or any personal injury claims outside of those

allowed under the LPLA. Plaintiff also does not oppose the dismissal of any claims

for punitive damages or attorney’s fees outside of those allowed under the claim for

breach of the warranty against redhibitory defects.

      The Court agrees that the Complaint does not include any claims preempted

by the LPLA or any personal injury claims outside of those allowed under the LPLA.

The Court also agrees that Plaintiff’s request for punitive damages and attorney’s

fees outside of those permitted under Plaintiff’s claim for breach of the warranty

against redhibitory defects should be dismissed.

                                 CONCLUSION

Accordingly,

      IT IS ORDERED that Defendants’ Motion to Dismiss (Rec. Doc. 9) is

GRANTED in part and DENIED in part.

      IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (Rec. Doc.

9) is GRANTED as to Plaintiff’s construction or composition defect and breach of

express warranty claims. Plaintiffs’ claims alleged in Count III and Count IV of the

Complaint are DISMISSED without prejudice.

      IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (Rec. Doc.

9) is GRANTED as to Plaintiff’s claims for punitive damages and attorney’s fees.



                                         9
    Case 2:20-cv-02174-CJB-DPC Document 23 Filed 11/20/20 Page 10 of 10




Plaintiff’s claims for punitive damages and attorney’s fees, except those permitted

under Plaintiff’s claim for breach of the warranty against redhibitory defects, are

DISMISSED with prejudice.

      IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (Rec. Doc.

9) is DENIED as to Plaintiff’s design defect claim.

      New Orleans, Louisiana, this 20th day of November, 2020.




                                           CARL J. BARBIER
                                           UNITED STATES DISTRICT JUDGE




                                         10
